COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH

NO. 2-06-265-CV





IN RE DAVID KRESSIN, PATRICIA KRESSIN, 	RELATORS

ROBERT KRESSIN AND DOROTHY KRESSIN	



------------

ORIGINAL PROCEEDING

------------

MEMORANDUM OPINION
(footnote: 1)
------------

The court has considered relators’ petition for writ of mandamus and is of the opinion that relief should be denied.  Accordingly, relators’ petition for writ of mandamus is denied.  
The stay of the trial court proceedings in cause number 141-212347-05, styled 
Gary Bottoms and Paul Teel v. BRGC, Inc., et al.
, pending in the 141
st
 District Court of Tarrant County, Texas is hereby lifted.  Also, the temporary injunction issued August 11, 2006, is hereby dissolved.  

Relators shall pay all costs of this original proceeding, for which let execution issue.



PER CURIAM





PANEL B:  DAUPHINOT, LIVINGSTON, and WALKER, JJ.



DELIVERED:  August 30, 2006

FOOTNOTES
1:See
 
Tex. R. App. P. 47.4.